Citation Nr: 0844704	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-30 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine with cervical to 
trapezius symptomatology.

2.  Entitlement to service connection for right carpal tunnel 
syndrome (CTS).

3.  Entitlement to an initial evaluation for major 
depression/generalized anxiety greater than 20 percent prior 
to March 4, 2005, greater than 40 percent prior to July 12, 
2005, and greater than 60 percent beginning July 12, 2005.

4.  Entitlement to an initial evaluation for chronic strain 
to the right ankle greater than zero percent prior to July 
12, 2005 and greater than 10 percent beginning July 12, 2005.

5.  Entitlement to an extraschedular evaluation for major 
depression/generalized anxiety under 38 C.F.R. § 3.321 prior 
to July 12, 2005.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from July 1994 to April 
1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio in which service connection for DDD of the 
cervical spine with cervical to trapezius symptomatology and 
right CTS was denied, and in which service connection for 
major depression and anxiety and chronic right ankle strain 
was granted and evaluated as 20 percent and zero percent 
disabling, respectively, effective June 10, 2004.  The 
veteran appealed the evaluations assigned, as well as the 
denials of service connection.

In rating decisions dated in June 2005 and June 2006, the RO 
granted a 40 percent evaluation for the service connected 
major depression and anxiety, effective March 4, 2005, and a 
60 percent evaluation, effective July 12, 2005.  The RO 
granted a 10 percent evaluation for chronic right ankle 
strain, effective July 12, 2005.

The increased ratings granted do not constitute a full grant 
of all benefits possible.  The veteran has not withdrawn her 
claims, hence the issues concerning entitlement to higher 
initial evaluations for major depression/generalized anxiety 
disorder, and chronic right ankle strain, remain pending.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The VA examiner who conducted the December 2004 VA mental 
disorders examination observed that an inservice psychiatric 
evaluation report appeared to be missing from the record.  
This report also did not appear to have been considered by 
the medical evaluation board that found the veteran unfit for 
service.  Subsequent references to the extent of the 
veteran's pre-existing psychiatric disability make no 
reference to the report.  

These comments by the examiner raise the issue of the 
appropriateness of the offset assigned against the veteran's 
disability evaluation for her service connected psychiatric 
disability.  This issue is thus referred to the RO for all 
appropriate consideration, including that of clear and 
unmistakable error.

By this decision, the Board is granting an increased 
evaluation for the service connected psychiatric disability.  
In the February 2006 VA examination report for mental 
disorders, the examiner opined that the veteran was 
unemployable as the result of her service-connected 
psychiatric disorder.  The examiner further observed that she 
felt the veteran's overall disability picture had not changed 
from the previous, December 2004, VA examination.  This 
implies that the veteran was unemployable due to her service-
connected psychiatric disability throughout the entire period 
under appeal.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU) was granted in a June 
2006 rating decision, effective July 12, 2005 based on the 
findings of the February 2006 VA examination for mental 
disorders.  The veteran did not appeal the effective date of 
this award.

Hence, a claim for entitlement to TDIU prior to July 15, 2005 
is referred to the RO for appropriate action.

The issues of service connection for DDD of the cervical 
spine with cervical to trapezius symptomatology and right 
CTS, and to entitlement to an extraschedular evaluation for 
major depression/generalized anxiety under 38 C.F.R. § 3.321 
prior to July 12, 2005 addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service connected major depression/generalized 
anxiety disorder is manifested by no more than occupational 
and social impairment with deficiencies in most areas and 
inability to establish and maintain effective relationships 
from June 10, 2004.  

2.  The service connected chronic right ankle strain is 
manifested by no more than marked limitation of right ankle 
motion from June 10, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, and 
no greater, for major depression/generalized anxiety have 
been met, effective June 10, 2004. 38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.130, 
Diagnostic Code 9434-9400 (2008).

2.  The criteria for an initial evaluation of 20 percent, and 
no greater, for chronic right ankle strain have been met, 
effective June 10, 2004.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.44, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim. See 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 
3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The present case involves a "downstream" issue, as the 
initial claim for service connection for major depression and 
anxiety was granted in the June 2005 rating decision 
appealed, and the current appeal arises from her disagreement 
with the evaluations originally and subsequently assigned. 

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated; it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as 
the veteran's claim for an increased initial disability 
rating was appealed directly from the initial rating 
assigned, no further action under the section 5103(a) is 
required. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 
See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained service medical records and VA treatment 
records, assisted the veteran in obtaining private medical 
records and other evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board, which she declined.  

A VA examiner noted in the September 2004 VA examination 
report that the veteran's record was incomplete.  Missing 
were documentation of the veteran's reported history 
completed recently by the veteran's representative, and an 
inservice psychiatric evaluation report which contained a 
description of events the veteran referred to as stressors.  
Review of the record does not show that these documents were 
ever associated with the claims file.

However, it is not necessary to remand to obtain this 
information for the following reasons.  First, the examiner 
accepted the veteran's reported history as credible, and 
included her reported stressors and observations, as well as 
her complaints in the September 2004 report.  His conclusions 
with respect to diagnoses and level of disability considered 
these elements of the veteran's psychiatric history, and 
service connection was granted for a psychiatric disability 
based, in part, on this information.  Second, the missing 
information is not pertinent to the increased ratings issues 
at hand.  The history compiled by the service representative 
is not medical evidence which could be used to establish a 
current level of disability, and the time frame involved in 
the inservice psychiatric report is many years prior to the 
time period here being considered, June 2004 to the present.  
Moreover, this information-concerning the veteran's 
inservice psychiatric condition and psychiatric history, 
would be of no bearing in establishing the current level of 
the ankle disability.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

II. Higher Initial Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. See 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. 

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder. See 38 C.F.R. §§ 4.1 and 4.2. It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work (38 C.F.R. § 4.2) and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor (38 C.F.R. § 4.3). If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned. See 38 
C.F.R. § 4.7. In determining a disability evaluation, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Major depression/generalized Anxiety Disorder

Service connection for major depression and generalized 
anxiety PTSD was granted in a December 2004 rating decision. 
A 30 percent evaluation was assigned effective in June 2004.  
Ten percent was deducted from the award, as the disability 
was found to have pre-existed the veteran's entrance into 
active service and that pre-existing disability was evaluated 
at 10 percent disabling.  In June 2005, a 50 percent 
evaluation was assigned the disability, effective in March 
2005.  Ten percent was again deducted.  In June 2006, a 70 
percent evaluation was assigned, effective in July 2005.  Ten 
percent was again deducted.

These evaluations were assigned under the general rating 
formula for mental disorders under 38 C.F.R. Part 4 that is 
as follows:

A 30 percent evaluation shall be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent, rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. See 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2008).

The GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness. Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994). A GAF score of 41 
to 50 is indicative of serous symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job). A GAF 
score of 51 to 60 reflects moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). 

The veteran presented for VA examination in September 2004, 
at which time she was observed without indications of 
distortion, psychotic thinking or paranoia, and exhibited 
very high energy.  She spoke in a quick and forced manner.  
The examiner did not describe much in the way of current 
symptomatology, observing that review of the claims file 
demonstrated her condition had not worsened since her 
discharge from active service.  The veteran reported 
receiving private treatment, including prescribed medication.  
Concerning occupational and social history, she reported 
attempting to work in a flower shop, but having to quit 
because of stress.  She reported being divorced twice since 
discharge and being presently married.  The examiner noted 
her present marriage was functional.  The examiner noted that 
the record was incomplete, as discussed in the Introduction, 
above.  In pertinent part, he noted that an inservice 
psychiatric evaluation the veteran reported having undergone 
was missing, as was a history compiled by her service 
representative.  Notwithstanding, the examiner concluded the 
veteran's assertions and reported history were consistent and 
credible.  He diagnosed major depression in mild remission 
and anxiety, somewhat diminished.  Global assessment of 
functioning (GAF) was measured at 42.

In a February 2006 VA examination, the veteran was late 
because she got lost and could not find the clinic.  Once 
there, she reported symptoms including feeling depressed most 
of the day every day, severe trouble sleeping, lack of 
appetite, variable energy, diminished ability to think and 
concentrate, inability to read, constant worry, anxiety, 
restlessness, and easy fatigability.  Prescribed medications, 
she said, helped her mood and her sleep.  She did not report 
current employment, and stated that she remained married to 
her husband.  She described her marriage as good.  The 
examiner objectively observed the veteran to present as well 
groomed, appropriately dressed and clean, and with normal 
affect and a sense of humor.  She appeared to have good 
social abilities, was a good historian, and did not 
exaggerate her symptoms.  She exhibited good memory and 
adequate concentration, and neither complained of, nor was 
observed to have, suicidal or homicidal ideation, perceptual 
disorders, paranoia, or psychosis.  However, the examiner 
reported that psychomotor agitation was observable throughout 
the interview, and her speech was initially pressured.

The examiner observed that review of the medical records 
showed that the veteran had been diagnosed with attention 
deficit disorder, for which she was taking medication, and 
probable bipolar disorder.  The examiner questioned both 
diagnoses, finding them to be inconsistent with the veteran's 
reported and documented history, including her medical 
history, noting her high performance in school.  Rather, the 
examiner felt that symptoms attributed to these conditions 
were possibly manifestations of extreme anxiety.  She 
concluded that these conditions, the bipolar in particularly, 
should be periodically re-evaluated.

The examiner diagnosed major depressive disorder, recurrent 
and generalized anxiety disorder, and noted that the level of 
the veteran's symptomatology had not changed since the 
previous, December 2004, VA examination.  GAF was measured at 
60, but the examiner opined that, even with numerous 
prescribed medications, the veteran was totally unemployable.  
The examiner explained that the veteran, while able to 
function, could do so only in a relatively stress-free 
environment.  The examiner opined that she would decompensate 
significantly if placed under more stress, such as would come 
from employment-whether physical or sedentary.

VA and private treatment records show that the veteran's 
symptomatology increased and decreased as different 
medications were prescribed.  Complaints of depression, 
anxiety, extreme sleeplessness, feelings of helplessness, 
difficulty with attention and focus, constant worry and 
feelings of sensory overload appear with reports of doing 
better and better sleep with less depression, anxiety, 
impulsivity, anger and irritation, and better production, 
focus, and attention.  Health care professionals observed 
pressured speech, tearfulness, fidgeting, hyperactivity and 
talkativeness, anxiety, circumstantial and racing thoughts.  
With medication changes, improvement was noted in focus and 
attention, ability to sleep, impulse control, fighting, 
depression and anxiety.  These records show GAF measured at 
59 in February 2005, 47 in March 2005, 47 and 50 in April 
2005, and 42 in June 2005.

The overall disability picture is of depression and anxiety 
disorders such that render the veteran unemployable even when 
on numerous prescribed medications.  The medical evidence 
reflects that medical professionals are still determining 
what diagnoses the veteran has, and what medications are 
appropriate for her.  Overall, the manifestations support a 
70 percent evaluation from the date of claim.

A 100 percent evaluation is not warranted because, although 
unemployable, she presents appropriately, with good social 
skills.  Her marriage is more than functional, in that she 
and her husband enjoy hiking and have two dogs they care 
greatly about.  She cannot therefore be found to be totally 
socially impaired.  Other symptoms required to warrant a 100 
percent evaluation, such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behaviors, and 
persistent danger of hurting oneself or others have neither 
been complained of or shown in the medical evidence.  
Assuming, without finding, that her instance of getting lost 
on the day of the February 2006 VA examination demonstrates 
disorientation to time or place, the medical evidence does 
not show that this occurs even intermittently.  There is no 
evidence of loss of memory for names of close relatives or 
her own name.

The evidence supports an initial evaluation of 70 percent, 
and no greater, for generalized depressive disorder and 
generalized anxiety beginning with the date of service 
connection in June 2004.

Chronic Right Ankle Strain

Service connection was granted for residuals of a right ankle 
fracture in a December 2004 rating decision, evaluated as 
zero percent disabling, effective from June 2004.  In a June 
2006 rating decision the evaluation was increased to 10 
percent, effective July 12, 2005.  

The zero and 10 percent evaluations were assigned under 
Diagnostic Code 5271. A 10 percent evaluation is afforded 
under Diagnostic Code 5271 for moderate limitation of right 
ankle motion. A 20 percent evaluation, the highest possible 
under that diagnostic code absent a showing of ankylosis, is 
assigned for limitation of motion that is marked. 38 C.F.R. § 
4.71a, Diagnostic Code 5271.

VA examinations conducted in August 2004 and May 2006 show 
range of motion of the right ankle at its most limited at 5 
degrees dorsiflexion, 23 degrees plantar flexion, 20 degrees 
inversion and zero degrees eversion, with consideration of 
pain on motion and on flare-ups.  In August 2004, she was 
observed to exhibit normal gait but complaints of pain on toe 
raising and toe walking.  In May 2006, she reported a recent 
right ankle injury and walked with a limp.  She was unable to 
walk on her toes but showed no unusual wear pattern and 
required no braces or wraps.  Swelling with ecchymosis on the 
anterior and inferior part of her right lateral malleolus was 
detected.  Skin and sensation was intact.  Results of X-ray 
taken in August 2004 show no fractures, dislocation, or 
arthritic changes.

The May 2006 report presents inconsistent assessments of 
right ankle instability.  The veteran reported twisting her 
ankle three times a year and presented for this examination 
after such an injury.  The examiner stated he found no 
instability but subsequently noted that he believed the ankle 
instability and recurrent sprains were related to her initial 
inservice injury.  

In context, the examiner's determination of no finding of 
instability in the right ankle was an observation reported 
during examination of the veteran.  The comment concerning 
the etiology of instability and recurrent strain referred to 
the veteran's overall right ankle condition with reference to 
her reported history of ongoing weakness and twisting in the 
ankle which causes exacerbations of her disability three 
times a year.  No instability was present on previous, August 
2004, VA examination.  However, VA and private medical 
treatment records show treatment for a right ankle condition, 
including at least two inversion injuries in 2005.  Thus, the 
record, overall, presents a disability picture that includes 
episodes of instability.

This disability picture, when viewed with findings of range 
of right ankle motion at its most limited representing less 
than 50 percent, overall, of that determined to be normal by 
the criteria, is productive of moderate right ankle 
disability.  

A higher, 30 percent evaluation could be warranted for the 
right ankle disability for ankylosis of the right ankle 
joint. However, the medical evidence does not show that the 
right ankle joint is ankylosed.  

The evidence supports an initial evaluation of 20 percent, 
and no greater, for chronic right ankle strain beginning with 
the date of service connection in June 2004.

In certain cases, separate and higher disability evaluations 
may be assigned for separate manifestations of disability 
that are not otherwise contemplated by the diagnostic code 
assigned. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
VAOPGPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Additional evaluations are afforded for ankylosis of the 
subastragalar under Diagnostic Code 5272, malunion of the os 
calcis or astragalus under Diagnostic Code 5273, or 
astragalectomy under Diagnostic Code 5274.  However, the 
manifestations required are either not present or have 
already been considered in the 20 percent evaluation awarded 
under Diagnostic Code 5271. See 38 C.F.R. § 4.14.

The disabling effects of pain, swelling, weakness, limitation 
of motion, easy fatigability, incoordination, loss of 
agility, and loss of speed have been considered in evaluating 
the veteran's right ankle disability, as explained above and 
in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995). 
The presence of other factors listed in 38 C.F.R. §§ 4.40, 
4.45, 4.59, and 4.71a was not shown.

Summary

The veteran contends that her major depressive disorder and 
anxiety disorder and her right ankle disability are worse 
than initially evaluated. However, while the veteran is 
competent to report her symptoms and complaints and 
observations of same, she is not competent to offer a medical 
opinion as to the extent of her psychiatric disability, and 
her opinion cannot be taken as such. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The applicability of "staged ratings" has been considered, in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the medical evidence does not support evaluations 
greater than those already assigned herein throughout the 
period of time under appeal.


ORDER

An initial evaluation of 70 percent, and no greater, for 
major depression/generalized anxiety disorder is granted form 
the effective date of the grant of service connection, June 
10, 2004, subject to the laws and regulations governing the 
award of monetary benefits.

An initial evaluation of 20 percent, and no greater, for 
chronic right ankle strain, is granted from the effective 
date of the grant of service connection, June 10, 2004.


REMAND

The veteran seeks service connection for DDD of the cervical 
spine with cervical to trapezius symptomatology and service 
connection for right CTS.  

The medical evidence presents diagnoses of the above claimed 
conditions, but presents conflicting opinions concerning 
their etiology.

The VA examiner who examined the veteran in August 2004 VA 
opined it would be speculative to relate the right upper 
extremity and cervical symptomatology directly to active 
service.  The examiner explained that degenerative joint 
changes require several years to develop.  However, the 
veteran's active service ended just eight years prior.  Hence 
the primary difficulty was the ability to judge accurately if 
what the veteran experienced in service and what was recorded 
in the service medical records were an initiating factor for 
the current cervical condition.

In contrast, private treatment records dated in 2003 show 
that the right shoulder and cervical spine disorders were 
thought to be part of a somatic dysfunction.  In 2004, the 
veteran's private treating physician diagnosed upper 
extremity peripheral neuropathy versus psychosomatic 
disorder.  VA treatment records dated in 2000 also discuss 
symptoms of right scapula pain radiating down to the fingers 
associated with stress.  The condition was assessed as 
myofascial pain syndrome.

The private medical records were associated with the claims 
folder after the August 2004 VA examination and were 
therefore not considered in the examiner's opinion.  
Moreover, both the private and VA treatment records present a 
different theory for service-connection.  

VA examination is required to establish the nature, extent, 
and etiology of the claimed conditions.

By this decision, the Board has granted increased evaluations 
for the veteran's service connected psychiatric and right 
ankle disabilities.  The February 2006 VA examination report 
gave the opinion that the veteran was unemployable, despite 
being on numerous medications, as the result of her service-
connected psychiatric disorder.  

Entitlement to TDIU was granted in a June 2006 rating 
decision, effective July 12, 2005, based on the findings 
established in the February 2006 VA examination for mental 
disorders.  

However, the VA examiner also observed that she felt the 
veteran's overall disability picture had not changed from the 
previous, December 2004, VA examination.  This would imply 
that the veteran was rendered unemployable due to her service 
connected psychiatric disability throughout the entire period 
under appeal.

Remand for consideration as to whether entitlement for an 
extra schedular evaluation under 38 C.F.R. § 3.321 for the 
time period prior to July 12, 2005 is therefore required.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of her DDD, cervical 
spine with cervical to trapezius 
symptomatology, and right CTS.  All 
indicated tests and studies should be 
performed. The claims folder, including a 
copy of this remand, must be provided to 
the examiner in conjunction with the 
examination.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any diagnosed cervical and right 
shoulder pathology, and right upper 
extremity neurological pathology is 
related to the veteran's active service 
or had its onset during her active 
service.  In the alternative, the 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not that any diagnosed cervical and right 
shoulder pathology, and right upper 
extremity neurological pathology is part 
and parcel of or the result of her 
service-connected psychiatric disorder.  

All opinions expressed must be supported 
by a complete rationale.

2.  Refer the claim for an extraschedular 
evaluation under 38 C.F.R. § 3.321 for 
the period prior to July 12, 2005, for 
the veteran's service-connected 
psychiatric disability to the 
Undersecretary for Benefits or the 
Director, Compensation and Pension 
Service, in accordance with the 
regulations.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for DDD of the cervical spine with 
cervical to trapezius symptomatology and 
for right CTS, and to entitlement to an 
extraschedular evaluation for the 
service-connected psychiatric disability 
under 38 C.F.R. § 3.321 with application 
of all appropriate laws and regulations 
and consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, provide her and her 
representative with a supplemental 
statement of the case and an appropriate 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until she is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination could result in the denial of her claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).









______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


